             Case 4:18-cv-06592-DMR Document 1 Filed 10/29/18 Page 1 of 14




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    Meghan E. George (SBN 274525)
 3    Tom E. Wheeler (SBN 308789)
      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4    21550 Oxnard St., Suite 780
 5    Woodland Hills, CA 91367
      Phone: 323-306-4234
 6
      Fax: 866-633-0228
 7    tfriedman@ toddflaw.com
 8    abacon@ toddflaw.com
      mgeorge@toddflaw.com
 9    twheeler@toddflaw.com
10    Attorneys for Plaintiff
11                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
12
13   SIDNEY NAIMAN, individually and )                Case No.
14   on behalf of all others similarly situated, )
                                                 )    CLASS ACTION
15   Plaintiff,                                  )
16                                               )    COMPLAINT FOR VIOLATIONS
            vs.                                  )    OF:
17
                                                 )
18   NATIONAL BANKCARD                           )       1.      NEGLIGENT VIOLATIONS
                                                                 OF THE TELEPHONE
19   CORPORATION, and DOES 1 through )                           CONSUMER PROTECTION
     10, inclusive, and each of them,            )               ACT [47 U.S.C. §227(b)]
20                                               )       2.      WILLFUL VIOLATIONS
                                                                 OF THE TELEPHONE
21   Defendant.                                  )               CONSUMER PROTECTION
                                                 )               ACT [47 U.S.C. §227(b)]
22                                                       3.      NEGLIGENT VIOLATIONS
                                                 )
                                                                 OF THE TELEPHONE
23                                               )               CONSUMER PROTECTION
24
                                                 )               ACT [47 U.S.C. §227(c)]
                                                 )       4.      WILLFUL VIOLATIONS
25                                                               OF THE TELEPHONE
                                                 )               CONSUMER PROTECTION
26                                               )               ACT [47 U.S.C. §227(c)]
                                                 )
27                                               )
28                                               )    DEMAND FOR JURY TRIAL



                                  CLASS ACTION COMPLAINT
                                                -1-
             Case 4:18-cv-06592-DMR Document 1 Filed 10/29/18 Page 2 of 14




 1         Plaintiff SIDNEY NAIMAN (“Plaintiff”), individually and on behalf of all
 2   others similarly situated, alleges the following upon information and belief based
 3   upon personal knowledge:
 4                              NATURE OF THE CASE
 5         1.     Plaintiff brings this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of NATIONAL BANKCARD
 8   CORPORATION (“Defendant”), in negligently, knowingly, and/or willfully
 9   contacting Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone
10   Consumer Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related
11   regulations, specifically the National Do-Not-Call provisions, thereby invading
12   Plaintiff’s privacy.
13                             JURISDICTION & VENUE
14         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
15   a resident of California, seeks relief on behalf of a Class, which will result in at
16   least one class member belonging to a different state than that of Defendant, an
17   Illinois company. Plaintiff also seeks up to $1,500.00 in damages for each call in
18   violation of the TCPA, which, when aggregated among a proposed class in the
19   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
20   Therefore, both diversity jurisdiction and the damages threshold under the Class
21   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
22         3.     Venue is proper in the United States District Court for the Northern
23   District of California pursuant to 28 U.S.C. § 1391(b) and because Defendant does
24   business within the State of California and Plaintiff resides within the County of
25   Contra Costa.
26                                       PARTIES
27         4.     Plaintiff, SIDNEY NAIMAN (“Plaintiff”), is a natural person residing
28   in Contra Costa County, California and is a “person” as defined by 47 U.S.C. § 153


                                CLASS ACTION COMPLAINT
                                             -2-
              Case 4:18-cv-06592-DMR Document 1 Filed 10/29/18 Page 3 of 14




 1   (39).
 2           5.    Defendant,      NATIONAL           BANKCARD            CORPORATION
 3   (“Defendant”) is a credit card processing company, and is a “person” as defined by
 4   47 U.S.C. § 153 (39).
 5           6.    The above named Defendant, and its subsidiaries and agents, are
 6   collectively referred to as “Defendants.” The true names and capacities of the
 7   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 8   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 9   names. Each of the Defendants designated herein as a DOE is legally responsible
10   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
11   Complaint to reflect the true names and capacities of the DOE Defendants when
12   such identities become known.
13           7.    Plaintiff is informed and believes that at all relevant times, each and
14   every Defendant was acting as an agent and/or employee of each of the other
15   Defendants and was acting within the course and scope of said agency and/or
16   employment with the full knowledge and consent of each of the other Defendants.
17   Plaintiff is informed and believes that each of the acts and/or omissions complained
18   of herein was made known to, and ratified by, each of the other Defendants.
19                              FACTUAL ALLEGATIONS
20           8.    Beginning in or around June 2017, and continuing through July 2017,
21   Defendant contacted Plaintiff on Plaintiff’s cellular telephone number ending in -
22   5502, in an attempt to solicit Plaintiff to purchase Defendant’s services.
23           9.    Defendant used an “automatic telephone dialing system” as defined
24   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
25           10.   Defendant contacted or attempted to contact Plaintiff from telephone
26   numbers belonging to Defendant, including without limitation (312) 836-0507,
27   (312) 222-0131, and (312) 856-0544.
28           11.   Defendant’s calls constituted calls that were not for emergency


                                 CLASS ACTION COMPLAINT
                                               -3-
               Case 4:18-cv-06592-DMR Document 1 Filed 10/29/18 Page 4 of 14




 1   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 2            12.   Defendant’s calls were placed to telephone number assigned to a
 3   cellular telephone service for which Plaintiff incurs a charge for incoming calls
 4   pursuant to 47 U.S.C. § 227(b)(1).
 5            13.   During all relevant times, Defendant did not possess Plaintiff’s “prior
 6   express consent” to receive calls using an automatic telephone dialing system or an
 7   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
 8   227(b)(1)(A).
 9            14.   Further, Plaintiff’s cellular telephone number ending in -5502 was
10   added to the National Do-Not-Call Registry on or about July 27, 2003, well over
11   thirty (30) days prior to Defendant’s initial call to Plaintiff.
12            15.   Plaintiff also stated to one of Defendant’s employees that he was not
13   interested in buying or using Defendant’s products and did not want to be contacted
14   again.
15            16.   Despite this, Defendant continued to contact Plaintiff.
16            17.   Defendant placed multiple calls soliciting its business to Plaintiff on
17   his cellular telephone beginning on or about June of 2017 and continuing until on
18   or about July of 2017.
19            18.   Such calls constitute solicitation calls pursuant to 47 C.F.R. §
20   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
21            19.   Plaintiff received numerous solicitation calls from Defendant within a
22   12-month period.
23            20.   Defendant continued to call Plaintiff in an attempt to solicit its
24   services and in violation of the National Do-Not-Call provisions of the TCPA.
25            21.   Upon information and belief, and based on Plaintiff’s experiences of
26   being called by Defendant after being on the National Do-Not-Call list for several
27   years prior to Defendant’s initial call, and at all relevant times, Defendant failed to
28   establish and implement reasonable practices and procedures to effectively prevent


                                  CLASS ACTION COMPLAINT
                                                -4-
             Case 4:18-cv-06592-DMR Document 1 Filed 10/29/18 Page 5 of 14




 1   telephone solicitations in violation of the regulations prescribed under 47 U.S.C. §
 2   227(c)(5).
 3                                CLASS ALLEGATIONS
 4         22.     Plaintiff brings this action individually and on behalf of all others
 5   similarly situated, as a member the three proposed classes (hereafter, jointly, “The
 6   Classes”).
 7         23.     The class concerning the ATDS claim for no prior express consent
 8   (hereafter “The ATDS Class”) is defined as follows:
 9
                   All persons within the United States who received any
10                 solicitation/telemarketing   telephone   calls    from
11                 Defendant to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
12
                   system or an artificial or prerecorded voice and such
13                 person had not previously consented to receiving such
14
                   calls within the four years prior to the filing of this
                   Complaint
15
16         24.     The class concerning the ATDS claim for revocation of consent, to the
17   extent prior consent existed (hereafter “The ATDS Revocation Class”) is defined
18   as follows:
19                 All persons within the United States who received any
                   solicitation/telemarketing     telephone     calls    from
20                 Defendant to said person’s cellular telephone made
21                 through the use of any automatic telephone dialing
                   system or an artificial or prerecorded voice and such
22
                   person had revoked any prior consent to receive such
23                 calls prior to the calls within the four years prior to the
24                 filing of this Complaint
25
26         25.     The class concerning the National Do-Not-Call violation (hereafter

27   “The DNC Class”) is defined as follows:

28                 All persons within the United States registered on the


                                 CLASS ACTION COMPLAINT
                                               -5-
             Case 4:18-cv-06592-DMR Document 1 Filed 10/29/18 Page 6 of 14




 1                 National Do-Not-Call Registry for at least 30 days, who
                   had not granted Defendant prior express consent nor had
 2                 a prior established business relationship, who received
 3                 more than one call made by or on behalf of Defendant
                   that promoted Defendant’s products or services, within
 4
                   any twelve-month period, within four years prior to the
 5                 filing of the complaint.
 6
            26.    Plaintiff represents, and is a member of, The ATDS Class, consisting
 7
     of all persons within the United States who received any solicitation telephone calls
 8
     from Defendant to said person’s cellular telephone made through the use of any
 9
     automatic telephone dialing system or an artificial or prerecorded voice and such
10
     person had not previously not provided their cellular telephone number to
11
     Defendant within the four years prior to the filing of this Complaint.
12
            27.    Plaintiff represents, and is a member of, The ATDS Revocation Class,
13
     consisting of all persons within the United States who received any
14
     solicitation/telemarketing calls from Defendant to paid person’s cellular telephone
15
     made through the use of any automatic telephone dialing system or an artificial or
16
     prerecorded voice and such person had revoked any prior express consent to receive
17
     such calls prior to the calls within the four years prior to the filing of this Complaint.
18
            28.    Plaintiff represents, and is a member of, The DNC Class, consisting
19
     of all persons within the United States registered on the National Do-Not-Call
20
     Registry for at least 30 days, who had not granted Defendant prior express consent
21
     nor had a prior established business relationship, who received more than one call
22
     made by or on behalf of Defendant that promoted Defendant’s products or services,
23
     within any twelve-month period, within four years prior to the filing of the
24
     complaint.
25
            29.    Defendant, its employees and agents are excluded from The Classes.
26
     Plaintiff does not know the number of members in The Classes, but believes the
27
     Classes members number in the thousands, if not more. Thus, this matter should
28



                                  CLASS ACTION COMPLAINT
                                                -6-
             Case 4:18-cv-06592-DMR Document 1 Filed 10/29/18 Page 7 of 14




 1   be certified as a Class Action to assist in the expeditious litigation of the matter.
 2         30.    The Classes are so numerous that the individual joinder of all of its
 3   members is impractical. While the exact number and identities of The Classes
 4   members are unknown to Plaintiff at this time and can only be ascertained through
 5   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 6   The Classes includes thousands of members. Plaintiff alleges that The Classes
 7   members may be ascertained by the records maintained by Defendant.
 8         31.    Plaintiff and members of The ATDS Class were harmed by the acts of
 9   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
10   and ATDS Class members via their cellular telephones thereby causing Plaintiff
11   and ATDS Class and ATDS Revocation Class members to incur certain charges or
12   reduced telephone time for which Plaintiff and ATDS Class and ATDS Revocation
13   Class members had previously paid by having to retrieve or administer messages
14   left by Defendant during those illegal calls, and invading the privacy of said
15   Plaintiff and ATDS Class and ATDS Revocation Class members.
16         32.    Common questions of fact and law exist as to all members of The
17   ATDS Class which predominate over any questions affecting only individual
18   members of The ATDS Class. These common legal and factual questions, which
19   do not vary between ATDS Class members, and which may be determined without
20   reference to the individual circumstances of any ATDS Class members, include,
21   but are not limited to, the following:
22                a.     Whether, within the four years prior to the filing of this
23                       Complaint, Defendant made any telemarketing/solicitation call
24                       (other than a call made for emergency purposes or made with
25                       the prior express consent of the called party) to a ATDS Class
26                       member using any automatic telephone dialing system or any
27                       artificial or prerecorded voice to any telephone number
28                       assigned to a cellular telephone service;


                                 CLASS ACTION COMPLAINT
                                               -7-
             Case 4:18-cv-06592-DMR Document 1 Filed 10/29/18 Page 8 of 14




 1                b.    Whether Plaintiff and the ATDS Class members were damaged
 2                      thereby, and the extent of damages for such violation; and
 3                c.    Whether Defendant should be enjoined from engaging in such
 4                      conduct in the future.
 5         33.    As a person that received numerous telemarketing/solicitation calls
 6   from Defendant using an automatic telephone dialing system or an artificial or
 7   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
 8   claims that are typical of The ATDS Class.
 9         34.    Common questions of fact and law exist as to all members of The
10   ATDS Revocation Class which predominate over any questions affecting only
11   individual members of The ATDS Revocation Class. These common legal and
12   factual questions, which do not vary between ATDS Revocation Class members,
13   and which may be determined without reference to the individual circumstances of
14   any ATDS Revocation Class members, include, but are not limited to, the
15   following:
16                a.    Whether, within the four years prior to the filing of this
17                      Complaint, Defendant made any telemarketing/solicitation call
18                      (other than a call made for emergency purposes or made with
19                      the prior express consent of the called party) to an ATDS
20                      Revocation Class member, who had revoked any prior express
21                      consent to be called using an ATDS, using any automatic
22                      telephone dialing system or any artificial or prerecorded voice
23                      to any telephone number assigned to a cellular telephone
24                      service;
25                b.    Whether Plaintiff and the ATDS Revocation Class members
26                      were damaged thereby, and the extent of damages for such
27                      violation; and
28                c.    Whether Defendant and their agents should be enjoined from


                                CLASS ACTION COMPLAINT
                                             -8-
             Case 4:18-cv-06592-DMR Document 1 Filed 10/29/18 Page 9 of 14




 1                       engaging in such conduct in the future.
 2         35.    As a person that received numerous telemarketing/solicitation calls
 3   from Defendant using an automatic telephone dialing system or an artificial or
 4   prerecorded voice, after Plaintiff had revoked any prior express consent, Plaintiff
 5   is asserting claims that are typical of The ATDS Revocation Class.
 6         36.    Plaintiff and members of The DNC Class were harmed by the acts of
 7   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 8   and DNC Class members via their telephones for solicitation purposes, thereby
 9   invading the privacy of said Plaintiff and the DNC Class members whose telephone
10   numbers were on the National Do-Not-Call Registry. Plaintiff and the DNC Class
11   members were damaged thereby.
12         37.    Common questions of fact and law exist as to all members of The
13   DNC Class which predominate over any questions affecting only individual
14   members of The DNC Class. These common legal and factual questions, which do
15   not vary between DNC Class members, and which may be determined without
16   reference to the individual circumstances of any DNC Class members, include, but
17   are not limited to, the following:
18                a.     Whether, within the four years prior to the filing of this
19                       Complaint, Defendant or its agents placed more than one
20                       solicitation call to the members of the DNC Class whose
21                       telephone numbers were on the National Do-Not-Call Registry
22                       and who had not granted prior express consent to Defendant and
23                       did not have an established business relationship with
24                       Defendant;
25                b.     Whether Defendant obtained prior express written consent to
26                       place solicitation calls to Plaintiff or the DNC Class members’
27                       telephones;
28                c.     Whether Plaintiff and the DNC Class member were damaged


                                 CLASS ACTION COMPLAINT
                                             -9-
            Case 4:18-cv-06592-DMR Document 1 Filed 10/29/18 Page 10 of 14




 1                      thereby, and the extent of damages for such violation; and
 2                d.    Whether Defendant and its agents should be enjoined from
 3                      engaging in such conduct in the future.
 4         38.    As a person that received numerous solicitation calls from Defendant
 5   within a 12-month period, who had not granted Defendant prior express consent
 6   and did not have an established business relationship with Defendant, Plaintiff is
 7   asserting claims that are typical of the DNC Class.
 8         39.    Plaintiff will fairly and adequately protect the interests of the members
 9   of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
10   class actions.
11         40.    A class action is superior to other available methods of fair and
12   efficient adjudication of this controversy, since individual litigation of the claims
13   of all Classes members is impracticable. Even if every Classes member could
14   afford individual litigation, the court system could not. It would be unduly
15   burdensome to the courts in which individual litigation of numerous issues would
16   proceed. Individualized litigation would also present the potential for varying,
17   inconsistent, or contradictory judgments and would magnify the delay and expense
18   to all parties and to the court system resulting from multiple trials of the same
19   complex factual issues. By contrast, the conduct of this action as a class action
20   presents fewer management difficulties, conserves the resources of the parties and
21   of the court system, and protects the rights of each Classes member.
22         41.    The prosecution of separate actions by individual Classes members
23   would create a risk of adjudications with respect to them that would, as a practical
24   matter, be dispositive of the interests of the other Classes members not parties to
25   such adjudications or that would substantially impair or impede the ability of such
26   non-party Class members to protect their interests.
27         42.    Defendant has acted or refused to act in respects generally applicable
28   to The Classes, thereby making appropriate final and injunctive relief with regard


                                CLASS ACTION COMPLAINT
                                             - 10 -
            Case 4:18-cv-06592-DMR Document 1 Filed 10/29/18 Page 11 of 14




 1   to the members of the Classes as a whole.
 2                             FIRST CAUSE OF ACTION
 3          Negligent Violations of the Telephone Consumer Protection Act
 4                                    47 U.S.C. §227(b).
 5               On Behalf of the ATDS Class and ATDS Revocation Class
 6         43.     Plaintiff repeats and incorporates by reference into this cause of action
 7   the allegations set forth above at Paragraphs 1-42.
 8         44.     The foregoing acts and omissions of Defendant constitute numerous
 9   and multiple negligent violations of the TCPA, including but not limited to each
10   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
11   47 U.S.C. § 227 (b)(1)(A).
12         45.     As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
13   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
14   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
15         46.     Plaintiff and the ATDS Class and the ATDS Revocation Class
16   members are also entitled to and seek injunctive relief prohibiting such conduct in
17   the future.
18                            SECOND CAUSE OF ACTION
19    Knowing and/or Willful Violations of the Telephone Consumer Protection
20                                            Act
21                                    47 U.S.C. §227(b)
22           On Behalf of the ATDS Class and the ATDS Revocation Class
23         47.     Plaintiff repeats and incorporates by reference into this cause of action
24   the allegations set forth above at Paragraphs 1-42.
25         48.     The foregoing acts and omissions of Defendant constitute numerous
26   and multiple knowing and/or willful violations of the TCPA, including but not
27   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
28   and in particular 47 U.S.C. § 227 (b)(1)(A).


                                  CLASS ACTION COMPLAINT
                                              - 11 -
            Case 4:18-cv-06592-DMR Document 1 Filed 10/29/18 Page 12 of 14




 1         49.    As a result of Defendant’s knowing and/or willful violations of 47
 2   U.S.C. § 227(b), Plaintiff and the ATDS Class and the ATDS Revocation Class
 3   members are entitled an award of $1,500.00 in statutory damages, for each and
 4   every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 5         50.    Plaintiff and the Class members are also entitled to and seek injunctive
 6   relief prohibiting such conduct in the future.
 7                             THIRD CAUSE OF ACTION
 8          Negligent Violations of the Telephone Consumer Protection Act
 9                                   47 U.S.C. §227(c)
10                              On Behalf of the DNC Class
11         51.    Plaintiff repeats and incorporates by reference into this cause of action
12   the allegations set forth above at Paragraphs 1-42.
13         52.    The foregoing acts and omissions of Defendant constitute numerous
14   and multiple negligent violations of the TCPA, including but not limited to each
15   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
16   47 U.S.C. § 227 (c)(5).
17         53.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
18   Plaintiff and the DNC Class Members are entitled an award of $500.00 in statutory
19   damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
20         54.    Plaintiff and the DNC Class members are also entitled to and seek
21   injunctive relief prohibiting such conduct in the future.
22                             FOURTH CAUSE OF ACTION
23    Knowing and/or Willful Violations of the Telephone Consumer Protection
24                                           Act
25                                 47 U.S.C. §227 et seq.
26                              On Behalf of the DNC Class
27         55.    Plaintiff repeats and incorporates by reference into this cause of action
28   the allegations set forth above at Paragraphs 1-42.


                                 CLASS ACTION COMPLAINT
                                              - 12 -
            Case 4:18-cv-06592-DMR Document 1 Filed 10/29/18 Page 13 of 14




 1         56.      The foregoing acts and omissions of Defendant constitute numerous
 2   and multiple knowing and/or willful violations of the TCPA, including but not
 3   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
 4   in particular 47 U.S.C. § 227 (c)(5).
 5         57.      As a result of Defendant’s knowing and/or willful violations of 47
 6   U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of
 7   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 8   § 227(c)(5).
 9         58.      Plaintiff and the DNC Class members are also entitled to and seek
10   injunctive relief prohibiting such conduct in the future.
11                                 PRAYER FOR RELIEF
12   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
13                              FIRST CAUSE OF ACTION
14          Negligent Violations of the Telephone Consumer Protection Act
15                                    47 U.S.C. §227(b)
16                As a result of Defendant’s negligent violations of 47 U.S.C.
17                  §227(b)(1), Plaintiff and the ATDS Class and ATDS Revocation
18                  members are entitled to and request $500 in statutory damages, for
19                  each and every violation, pursuant to 47 U.S.C. 227(b)(3)(B).
20                Any and all other relief that the Court deems just and proper.
21                            SECOND CAUSE OF ACTION
22    Knowing and/or Willful Violations of the Telephone Consumer Protection
23                                           Act
24                                    47 U.S.C. §227(b)
25                As a result of Defendant’s willful and/or knowing violations of 47
26                  U.S.C. §227(b)(1), Plaintiff and the ATDS Class and the ATDS
27                  Revocation Class members are entitled to and request treble damages,
28                  as provided by statute, up to $1,500, for each and every violation,


                                 CLASS ACTION COMPLAINT
                                              - 13 -
            Case 4:18-cv-06592-DMR Document 1 Filed 10/29/18 Page 14 of 14




 1                pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
 2                Any and all other relief that the Court deems just and proper.
 3                             THIRD CAUSE OF ACTION
 4          Negligent Violations of the Telephone Consumer Protection Act
 5                                    47 U.S.C. §227(c)
 6                As a result of Defendant’s negligent violations of 47 U.S.C.
 7                §227(c)(5), Plaintiff and the DNC Class members are entitled to and
 8                request $500 in statutory damages, for each and every violation,
 9                pursuant to 47 U.S.C. 227(c)(5).
10                Any and all other relief that the Court deems just and proper.
11                           FOURTH CAUSE OF ACTION
12    Knowing and/or Willful Violations of the Telephone Consumer Protection
13                                            Act
14                                    47 U.S.C. §227(c)
15                As a result of Defendant’s willful and/or knowing violations of 47
16                U.S.C. §227(c)(5), Plaintiff and the DNC Class members are entitled
17                to and request treble damages, as provided by statute, up to $1,500,
18                for each and every violation, pursuant to 47 U.S.C. §227(c)(5).
19                Any and all other relief that the Court deems just and proper.
20                                      JURY TRIAL
21         59.    Pursuant to the Seventh Amendment to the Constitution of the United
22   States of America, Plaintiff is entitled to, and demands, a trial by jury.
23
           Respectfully Submitted this 29th Day of October, 2018.
24
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
25
26                                     By: /s/ Todd M. Friedman
                                           Todd M. Friedman
27
                                           Law Offices of Todd M. Friedman
28                                         Attorney for Plaintiff


                                 CLASS ACTION COMPLAINT
                                              - 14 -
